Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the RCE application No. 16/681,500 filed on November 23, 2021.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Jianing G. Yu, Reg. No. 74,296, Tel: 213-972-4833 on 12/10/2021 and subsequent call/email.
	a. Please cancel claims 37-38;
	b. Please amend claim 1, 12, 17, 26, 36 as follows:
Claim 1. (Currently Amended) A semiconductor package structure, comprising:
a first substrate having a first surface; 
a second substrate spaced apart from the first substrate with a gap and having a second surface;

a first reconnection layer disposed between the first redistribution layer and the gap; 
a dielectric layer disposed between the first reconnection layer and the first substrate and between the first reconnection layer and the second substrate, wherein the dielectric layer contacts the first surface and a lateral surface of the first substrate, and the second surface and a lateral surface of the second substrate; 
a second redistribution layer; and
a semiconductor device disposed above the first redistribution layer and the first reconnection layer,
wherein the first substrate is electrically connected to the second substrate via the first reconnection layer, a wiring density of the first redistribution layer is greater than a wiring density of the second redistribution layer, and a thickness of a second conductive layer of the second redistribution layer is greater than a thickness of a first conductive layer of the first redistribution layer.
 
Claim 12. (Currently Amended) A semiconductor device package, comprising: 
a first substrate including a plurality of first terminals protruding from a first surface of the first substrate;

an encapsulant encapsulating the first substrate and the second substrate, wherein the encapsulant contacts the first surface and a lateral surface of the first substrate, and the second surface and a lateral surface of the second substrate, wherein the encapsulant is disposed between the plurality of first terminals and between the plurality of second terminals, and wherein the encapsulant is a monolithic structure;
a first redistribution layer disposed adjacent to an upper surface of the encapsulant, and including a first wiring structure electrically connecting the first substrate and the second substrate;
a second redistribution layer, wherein a wiring density of the first redistribution layer is greater than a wiring density of the second redistribution layer, and a thickness of a second conductive layer of the second redistribution layer is greater than a thickness of a first conductive layer of the first redistribution layer.
 
Claim 17. (Currently Amended) A method of manufacturing a semiconductor device package, including:
providing a plurality of substrates, wherein each of the plurality of substrates includes a plurality of terminals protruding from an upper surface of each of the plurality of substrates;
encapsulating a lateral surface, the upper surface, and the plurality of terminals of each of the plurality of substrates, and encapsulating a gap between adjacent substrates; [[and]] 
forming a first redistribution layer on the encapsulation layer, and the first redistribution layer including a wiring structure electrically connecting the plurality of substrates; and
forming a second redistribute layer, wherein a wiring density of the first redistribution layer is greater than a wiring density of the second redistribution layer, and a thickness of a second conductive layer of the second redistribution layer is greater than a thickness of a first conductive layer of the first redistribution layer.

Claim 26. (Currently Amended) The semiconductor package structure of claim 25, wherein the first redistribution layer includes a first conductive via tapering in a direction from the first redistribution layer to the first substrate and the second substrate, wherein the semiconductor package structure further comprises the second redistribution layer on a third surface of the first substrate opposite to the first surface and a fourth surface of the second substrate opposite to the second surface, and wherein the second redistribution layer includes a second conductive via tapering in a direction toward the first substrate and the second substrate.

Claim 36. (Currently Amended) The semiconductor device package of claim 12, further comprising the second redistribution layer disposed below a lower surface of the encapsulant opposite to the upper surface of the encapsulant.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1, 12, 17-18, 25-36, 39-40 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor package structure, comprising:
....
a wiring density of the first redistribution layer is greater than a wiring density of the second redistribution layer, and a thickness of a second conductive layer of the second redistribution layer is greater than a thickness of a first conductive layer of the first redistribution layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 12: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor device package, comprising:
....
a wiring density of the first redistribution layer is greater than a wiring density of the second redistribution layer, and a thickness of a second conductive layer of the second redistribution layer is greater than a thickness of a first conductive layer of the first redistribution layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 17: the prior art of record alone or in combination neither teaches nor makes obvious method of manufacturing a semiconductor device package, including:
....
a wiring density of the first redistribution layer is greater than a wiring density of the second redistribution layer, and a thickness of a second conductive layer of the second redistribution layer is greater than a thickness of a first conductive layer of the first redistribution layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor package structure/device package/manufacturing method in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 12 and 17 are allowable. Since the independent claims 1, 12 and 17 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2, 25-33 of the independent claim 1, the dependent claims 34-36, 39 of the independent claim 12 and the dependent claims 18, 40 of the independent claim 17 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 12 and 17 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 12 and 17 are deemed patentable over the prior art.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819